Citation Nr: 1712291	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his February 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, he indicated in January 2015 that he wished to withdraw his hearing request and asked that his case be forwarded to the Board for a decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus, which he contends are the result of acoustic trauma during service.  Service records reflect that the Veteran's occupational specialty during service was helicopter mechanic.  The AOJ has conceded acoustic trauma as the result of the Veteran's occupational specialty.  Moreover, it has acknowledged that the Veteran fell from a bridge and sustained a cerebral concussion in 1963, as shown in his service treatment records.

On VA fee basis examination in March 2008, the examiner reviewed the Veteran's records.  He pointed out that audiograms in January 1963 and June 1965 were normal, and that the current hearing loss did not have the most typical "noise notch" pattern, and concluded that it was difficult to attribute hearing loss and tinnitus to noise exposure during service rather than subsequent noise or factors related to the aging process.  He did not explain what he meant by typical "noise notch" pattern and how it was relevant to his conclusion.  Moreover, he did acknowledge the Veteran's exposure to excessive noise during service, and stated that some of the effects of noise exposure might have had their effect at a later date.  He ultimately concluded, however, that the claimed hearing loss and tinnitus were not related to service.  

The Veteran has submitted the report of a private audiologist, dated in October 2008.  Therein, the audiologist stated that the Veteran was exposed to engine noise and suffered a head injury during service.  This provider concluded that the claimed hearing loss and tinnitus were very likely the result of service noise exposure and hearing trauma.  He did not explain the underlying rationale for his opinion.

The VA examiner failed to explain the meaning of a typical "noise notch" pattern and its relevance regarding his negative opinion.  Moreover, while he acknowledged acoustic trauma during service and stated that some of the effects of noise exposure might have had their effect at a later date, he did not provide an opinion regarding the extent of that possible effect.  The private audiologist did not discuss the rationale underlying his conclusion.  As such, neither examiner has provided a fully informed and reasoned opinion, and an additional opinion must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss disability and tinnitus.  The examiner should be provided access to the electronic record, and should note in the examination report that such record was reviewed.  A full history should be elicited from the Veteran, the pertinent details of which should be included in the examination report.  

Following audiological and physical examination and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability and tinnitus had their onset in service or are otherwise related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner should be asked, to the extent possible, to explain the meaning of the most typical "noise notch" pattern as stated by the March 2008 VA fee basis examiner, and the relevance of its absence in the determination that hearing loss disability and tinnitus were not the result of in-service acoustic trauma.  

Review of the entire claims file is required; however, the examiner's attention is specifically directed to the Veteran's contentions regarding symptoms during service and in the years thereafter, as well as the opinions rendered by the fee basis audiologist in March 2008 and the private audiologist in October 2008.  

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

